Citation Nr: 1500163	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  03-34 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for residual scars from shrapnel wounds to the right lower extremity.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

C. Bosely, Counsel





INTRODUCTION

The Veteran had active military service from July 1980 to July 2000.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in pertinent part granted service connection for scars from residual shrapnel wounds to the right lower extremity and assigned a noncompensable (0 percent) initial rating effective from August 1, 2000.

The Veteran requested a Board hearing in November 2003, but he later withdrew this request in December 2003

This appeal has an extensive procedural history, including remands by the Board in March 2006 and September 2011.  Most recently, the Board issued a decision in September 2012 denying the claim.  The Veteran appealed the determination to the U.S. Court of Appeals for Veterans Claims (Court).  The Court issued a memorandum decision in May 2014 reversing the Board's finding of compliance with the September 2011 remand instructions, and remanding the claim for a new medical examination that complies with the September 2011 Board remand instructions.

The Board's September 2012 decision also remanded a claim of entitlement to a separate compensable rating for residual muscle injuries from shrapnel wounds to the right lower extremity.  This benefit sought was granted in a May 2013 rating decision.  The Veteran did not file a notice of disagreement (NOD) disagreeing with any appealable determination made in the September 2012 rating decision, including the schedular ratings or effective dates assigned by the RO.  Thus, that matter is not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's September 2012 decision found that there was substantial compliance with its earlier, September 2011 remand directives.  The CAVC reversed this finding and remanded the appeal "for a new medical examination that complies with the September 2011 Board instructions."  Thereafter, the Veteran submitted additional evidence with an affirmative request to have the evidence reviewed in the first instance by the AOJ.  

For these reasons, remand is necessary, and the case is REMANDED for the following action:

1. The Veteran should be afforded an appropriate VA examination.  The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner must annotate in the examination report that this has been accomplished.  

All pertinent symptomatology and findings associated with the Veteran's service-connected residuals from shrapnel wounds to the right lower extremity should be reported in detail to include the number of scars that currently appear, the size area of the scars, and all other distinguishing characteristics.  In doing so, the examiner is asked to specifically identify: 

(a) the specific area or areas in square inches affected by the service connected residual scars from shrapnel wounds to the right lower extremity 

(b) whether or not the scars are superficial,
(c) whether the scars cause limited motion, 

(d) whether the scars are associated with underlying soft tissue damage,

(e) whether the scars are unstable 

(f) whether the scars are are poorly nourished with repeated ulceration, 

(g) whether the scars are tender or painful on examination, and/or

(h) whether the scars cause any limitation of function.

It is imperative that the examiner provide a comprehensive report affirmatively addressing each of these points.  

2.  Next, review the claims file to ensure that all of the foregoing requested development has been completed.  In particular review the requested examination report and required medical opinion(s) to ensure that they are responsive to and in complete compliance with the directives of this remand and if they are not, implement corrective procedures.

3.  Finally, readjudicate the Veteran's claim with application of all appropriate laws, regulations and case law, including both the old and revised versions of 38 C.F.R. § 4.118, and addressing all relevant theories of entitlement, to include extraschedular consideration.  

If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The Veteran  has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




